Citation Nr: 0912032	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for headaches, to include as secondary to service-
connected residuals of a right shoulder injury or a service-
connected cervical spine condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which 
reopened and denied a claim for entitlement to service 
connection for headaches as secondary to residuals of a right 
shoulder injury.

Despite the determination reached by the RO to reopen the 
claim, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

The issue of entitlement to service connection for headaches, 
to include as secondary to service-connected residuals of a 
right shoulder injury or a service-connected cervical spine 
condition is in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a Board decision dated in August 2000, the Veteran's 
claim of service connection for headaches was denied on the 
basis that there is no competent evidence that the Veteran's 
current headaches are related to service, or were caused or 
aggravated by a service-connected disability. 

2.  Evidence received since the August 2000 Board decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for headaches.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision denying the Veteran's 
claim of service connection for headaches is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for headaches has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen her 
previously denied claim for service connection for headaches, 
this application, and only this application, has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA solely with regards to the 
Veteran's application to reopen is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling in Allen of the United States Court of 
Appeals for Veterans Claims (Court), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for headaches.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
headaches.  Most recently, the Veteran was denied service 
connection for headaches, claimed as secondary to service-
connected disabilities of the cervical spine and right 
shoulder in an August 2000 Board decision.  The basis for the 
August 2000 denial was that there was no competent evidence 
that the Veteran's current headaches are related to service, 
or were caused or aggravated by a service-connected 
disability.  At the time of this denial, service treatment 
records, VA and private medical records, and the Veteran's 
statements and testimony were considered. 

Although a subsequent Board decision dated in July 2002 
denied service connection for the residuals of a head injury, 
the Board specifically explained in the Introduction of that 
decision, that a claim of service connection for headaches 
was not encompassed in that claim, as it had been previously 
and separately denied in August 2000.  Thus, the August 2002 
decision is the last final denial of this claim. 

The new evidence submitted since this denial consists of the 
Veteran's statements, private medical records, and VA medical 
records.

With regard specifically to the newly submitted private 
treatment records, the Board notes that the claims folder 
contains a May 2003 private treatment record, in which it was 
noted that the Veteran had been treated for various medical 
problems, to include chronic migraine and tension-type 
headaches.  See A.H.B., D.O. treatment record, May 2003.  
This treatment record further indicated that it is reasonable 
to suggest that these current medical problems are in part 
related to previous soft tissue damage sustained as a result 
of previous injuries secondary to a fall in the early 1980's.  
The Board notes that the claims folder also contains a May 
2005 VA medical record, in which it was noted that the 
Veteran was experiencing a headache secondary to service-
connected neck pain.  As these treatment records directly 
relate to the issue of whether or not the Veteran currently 
experiences headaches as a result of an in-service incident 
or a service-connected disability, the Board concludes that 
it satisfies the low threshold requirement for new and 
material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for headaches, the Veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
headaches.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.
The Veteran alleges that she has had headaches since a 1982 
incident in which she fell from a ladder on an airplane.  See 
Veteran's statement, October 2004; Written Brief 
Presentation, March 2009.  It has also been argued that 
residuals of a 1981 surgery to correct a nasal obstruction 
could be a major factor in the development of her headaches.  
Id. 

With regards to the Veteran's service treatment records, the 
Board notes that the Veteran reported on an August 1980 
entrance examination report that she fell backward a year ago 
and experiences headaches for 1 month afterward.  In an 
undated patient history worksheet, the Veteran reported that 
she had suffered a head injury.  The Veteran also reported a 
headache in an October 1982 service treatment record.  In a 
December 1983 service treatment record, it was noted that the 
Veteran fell from a ladder.  In January, February, March, 
April, and May 1984 service treatment records, the Veteran 
complained of headaches following a motor vehicle accident.  
In a June 1984 service treatment record, it was noted that 
the Veteran suffered a previous neck injury from a ladder 
fall.    

The Board notes that the Veteran also suffered several 
injuries after her discharge from service as well.  In April 
1987, a box fell on the Veteran's head while she was at work.  
See Eastern Maine Medical Center treatment record, April 
1987.  In February 1989, the Veteran experienced a syncopal 
episode at the top of the stairs and woke up at the bottom of 
the stairs.  See Eastern Maine Medical Center treatment 
record, February 1989.  In September 1998, the Veteran fell 
and hit her face on her desk.  See Saint Francis Hospital and 
Medical Center treatment record, October 1998. 

In recent VA and private medical records, the Veteran has 
been treated for complaints of headaches.  Specifically, as 
discussed above, a May 2003 private treatment record noted 
that the Veteran had been treated for various medical 
problems, to include chronic migraine and tension-type 
headaches.  See A.H.B., D.O. treatment record, May 2003.  
This treatment record further indicated that it is reasonable 
to suggest that these current medical problems are in part 
related to previous soft tissue damage sustained as a result 
of previous injuries secondary to a fall in the early 1980's.  
In February 2005, the Veteran underwent a VA examination for 
fibromyalgia.  The Veteran was diagnosed with fibromyalgia 
syndrome, disordered sleep and fatigue, headaches, and give 
way muscle weakness.  It was further noted that headaches are 
not uncommon in individuals with sleep disorders, as well as 
in individuals with fibromyalgia syndrome.  The examiner (a 
rheumatologist) went on to state that he could not determine 
if the above problems are related to the Veteran's time in 
service.  He noted that, from reading the records, he would 
expect not, but there is no objective way to make a 
definitive judgment.  In a March 2005 VA treatment record, 
the Veteran was noted as having chronic headaches, with a 
history consistent with post-traumatic headache.  In a May 
2005 VA treatment record, the Veteran was noted as having a 
headache, secondary to service-connected neck pain.

It is clear from the evidence of record that the Veteran has 
complained of and sought treatment for current headaches.  
However, the medical evidence seems to vary as to whether the 
Veteran's headaches can be attributed to an in-service 
incident or a post-service incident.  Additionally, both the 
May 2003 private opinion and February 2004 VA opinion 
regarding the etiology of the Veteran's headaches appear to 
be tentative statements based on unclear rationales.  As 
such, the Board finds that the necessity for a VA examination 
is shown for the proper assessment of the Veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  This issue must be remanded 
in order to schedule the Veteran for a VA examination to 
attempt to further clarify whether her current headache 
condition was caused or aggravated by her active duty service 
or a service-connected disability.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for her headaches.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed. 

After reviewing the file and thoroughly 
examining the Veteran, to include 
conducting any diagnostic tests or 
studies deemed necessary, the examiner 
should render an opinion as to whether 
the Veteran currently has a headache 
disorder.  As to such disorder, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the disability was caused or 
aggravated by the Veteran's active duty 
service.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not that the 
disability was caused or aggravated by 
a service-connected disability, to 
specifically include the Veteran's 
service-connected right shoulder 
condition and/or service-connected 
cervical spine condition.  In rendering 
such opinions, the examiner should take 
into account any post-service injuries 
the Veteran has sustained that may have 
caused or affected her headaches.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

2.	Then, readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the Veteran, she 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and her representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


